                                            Case 3:20-cv-04022-JD Document 6 Filed 08/13/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                              NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT WILLIAM DAVIS,                               Case No. 20-cv-04022-JD
                                                        Petitioner,
                                   8
                                                                                            ORDER OF DISMISSAL
                                                 v.
                                   9

                                  10     PEOPLE OF THE STATE OF
                                         CALIFORNIA,
                                  11                    Respondent.
                                  12
Northern District of California
 United States District Court




                                  13          Petitioner, a state prisoner, has filed a habeas petition. Petitioner was sent a notice that he

                                  14   had not paid the filing fee or submitted an application for leave to proceed in forma pauperis

                                  15   (“IFP”). He was allowed twenty-eight days to either pay the fee or file a proper application with

                                  16   all the required documents. More than twenty-eight days has passed and petitioner has not paid

                                  17   the fee, filed an application to proceed IFP or otherwise communicated with the Court. Therefore,

                                  18   this case is DISMISSED without prejudice. A certificate of appealability is DENIED.

                                  19          IT IS SO ORDERED.

                                  20   Dated: August 13, 2020

                                  21

                                  22
                                                                                                     JAMES DONATO
                                  23                                                                 United States District Judge
                                  24

                                  25

                                  26

                                  27

                                  28
